DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elliott, IV et al. (US 9,658,797).
Consider claim 1, Elliot, IV et al. discloses a method for processing a storage unit access in a first storage system, comprising: receiving a data access request which is from a host system and for a first 5storage unit in the first storage system, wherein the first storage unit is a secondary storage unit; and the data access request being forwarded to a second storage unit in a second storage system associated with the first storage unit via a redirection link from the first storage system to the second storage system, wherein the second 10storage unit is a primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, data is replicated on both a source and target storage device using a splitter.).
Consider claim 2, Elliot, IV et al. discloses the method according to claim 1, further comprising: receiving an acknowledgment which is from the second storage unit and for the data access request; 15the confirmation for the data access request being forwarded to the host system (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, acknowledgments are sent, the timing of the acknowledgment depends on if synchronous/asynchronous communications are used.).
Consider claim 3, Elliot, IV et al. discloses the method according to claim 2, further comprising: receiving a replication identification information acquisition request which 20is from the host system and for the first storage unit; sending a response to the replication identification information acquisition request to the host system, wherein the response indicates that the first storage unit is a secondary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, a connectivity discovery process is used to identify the makeup of the data storage environment.).
Consider claim 4, Elliot, IV et al. discloses the method according to claim 3, further comprising: determining whether the first storage unit is a primary storage unit or a secondary storage unit; sending the response to the host system in response to determining that the first storage unit is the secondary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, a connectivity discovery process is used to identify the makeup of the data storage environment.).
Consider claim 5, Elliot, IV et al. discloses the method according to claim 3, wherein the response comprises device identification information of the second storage unit associated with the first storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, relationships between the source and target storage units is determined and maintained.).
Consider claim 6, Elliot, IV et al. discloses the method according to claim 1, further comprising: receiving a role change indication from the second storage unit in the second storage system; changing the first storage unit from a secondary storage unit to a primary storage unit;  10in response to receiving another data access request which is from the host system and for the first storage unit, the first storage (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, the role of source and target can be exchanged.).
Consider claim 7, Elliot, IV et al. discloses the method according to claim 1, further comprising:  15receiving a role exchange indication from the second storage unit in the second storage system; changing the first storage unit from a secondary storage unit to a primary storage unit; in response to receiving another data access request which is from the host 20system and for the first storage unit, the first storage unit as the primary storage unit processes the another data access request (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, the role of source and target can be exchanged.).
Consider claim 8, Elliot, IV et al. discloses a method for processing a data access request in a second storage system, comprising: 25receiving a data access request forwarded by a first storage system via a redirection link from the first storage system to the second storage system, wherein the data access request is for a first storage unit in the first storage system, and wherein the first storage unit is a secondary storage unit; and the data access request being processed by a second storage unit in the 30second storage system associated with the first storage unit, the second storage unit being a primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, data is replicated on both a source and target storage device using a splitter.).
Consider claim 9, Elliot, IV et al. discloses the method according to claim 8, further comprising: sending an acknowledgment for the data access request to the first storage unit in the first storage system (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, acknowledgments are sent, the timing of the acknowledgment depends on if synchronous/asynchronous communications are used.).
Consider claim 10, Elliot, IV et al. discloses the method according to claim 9, further comprising: receiving a replication identification information acquisition request which is from the host system and for the second storage unit; sending a response to the replication identification information acquisition 10request to the host system, wherein the response indicates that the second storage unit is a primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, a connectivity discovery process is used to identify the makeup of the data storage environment.).
Consider claim 11, Elliot, IV et al. discloses the method according to claim 10, further comprising: determining whether the second storage unit is a primary storage unit or a 15secondary storage unit; sending the response to the host system in response to determining that the second storage unit is a primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, a connectivity discovery process is used to identify the makeup of the data storage environment.).
Consider claim 12, Elliot, IV et al. discloses the method according to claim 10, wherein the response comprises 20predetermined replication identification information, the predetermined replication identification information indicating that the second storage unit is a primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, relationships between the source and target storage units is determined and maintained.).
Consider claim 13, Elliot, IV et al. discloses the method according to claim 10, further comprising:  25receiving a device identification information acquisition request from the host system; and sending the host system a response containing device identification information for the second storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, a connectivity discovery process is used to identify the makeup of the data storage environment.).
Consider claim 14, Elliot, IV et al. discloses the method according to claim 8, further comprising: sending a unit failure indication to the host system in response to detecting 33Attorney Docket No.: 1003-932 that another data access request cannot be processed; sending a role change indication to the first primary storage unit in the first storage system (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, the role of source and target can be exchanged due to a failover.).
Consider claim 15, Elliot, IV et al. discloses the method according to claim 8, further comprising: monitoring a data access request forwarded by the first storage system; responding to the forwarded data access request meeting a predetermined role switchover threshold; changing the second storage unit from a primary storage unit to a 10secondary storage unit; and sending a role switchover indication to the first storage unit in the first storage system (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, the role of source and target can be exchanged due to a failover.).
Consider claim 16, Elliot, IV et al. discloses a method for managing a storage unit access, comprising:  15transmitting a data access request to a first storage unit in a first storage system, wherein the first storage unit is a secondary storage unit, and wherein the data access request is forwarded to a second storage unit in a second storage system associated with the first storage unit via a redirection link from the first storage system to the second storage system, the second storage unit being a 20primary storage unit; and receiving an acknowledgment for the data access request from the first storage system (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, data is replicated on both a source and target storage device using a splitter.).
Consider claim 17, Elliot, IV et al. discloses the method according to claim 16, further comprising:  25responsive to detecting at least one storage unit in the first storage unit and the second storage unit; sending a replication identification information acquisition request to the at least one storage unit; receiving a corresponding response to the replication information 30acquisition request from the at least one storage unit; and identifying whether a corresponding storage unit of the at least one storage 34Attorney Docket No.: 1003-932 unit is a primary storage unit or a secondary storage unit based on the corresponding response (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, a connectivity discovery process is used to identify the makeup of the data storage environment.).
Consider claim 18, Elliot, IV et al. discloses the method according to claim 17, wherein the identifying whether the at least 5one storage unit is a primary storage unit or a secondary storage unit based on the corresponding response comprises: determining whether the corresponding response includes predetermined replication identification information, wherein the predetermined replication identification information indicates that the corresponding storage unit is a 10primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, a connectivity discovery process is used to identify the makeup of the data storage environment.).
Consider claim 19, Elliot, IV et al. discloses the method according to claim 17, further comprising: in response to identifying that the corresponding storage unit is a secondary storage unit, associating device identification information included in 15the response with the corresponding storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, relationships between the source and target storage units is determined and maintained.).
Consider claim 20, Elliot, IV et al. discloses the method according to claim 17, further comprising: responding to identifying that the corresponding storage unit is a primary storage unit, transmitting a device identification information acquisition request to 20the corresponding storage unit; receiving a response containing device identification information from the corresponding storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, a connectivity discovery process is used to identify the makeup of the data storage environment.).
Consider claim 21, Elliot, IV et al. discloses the method according to claim 20, further comprising: 25determining whether the device identification information indicates a known storage unit; in response to determining that the device identification information indicates a known storage unit, associating the corresponding storage unit with the known storage unit information corresponding to the device identification 30information; in response to determining that the device identification information does 35Attorney Docket No.: 1003-932not indicate a known storage unit, establishing new storage unit information (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, a connectivity discovery process is used to identify the makeup of the data storage environment and also create relationships.).
Consider claim 22, Elliot, IV et al. discloses the method according to claim 20, further comprising: in response to receiving a unit failure indication from the second storage 5unit, setting the first storage unit associated with the second storage unit as a new primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, the role of source and target can be exchanged due to a failover.)
Consider claim 23, Elliot, IV et al. discloses an apparatus for processing a storage unit access in a first storage system, comprising:  10a processor; and a memory coupled to the processor, the memory having instructions stored therein, the instructions, when executed by the processor, causing the apparatus to: receive a data access request which is from a host system and for a 15first storage unit in the first storage system, wherein the first storage unit is a secondary storage unit, and the data access request being forwarded to a second storage unit in a second storage system associated with the first storage unit via a redirection link from the first storage system to the second storage system, 20wherein the second storage unit is a primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, data is replicated on both a source and target storage device using a splitter.).
Consider claim 24, Elliot, IV et al. discloses an apparatus for processing a storage unit access in a second storage system, comprising: a processor; and  25a memory coupled to the processor, the memory having instructions stored therein, the instructions, when executed by the processor, causing the apparatus to: receive a data access request forwarded by a first storage system via a redirection link from the first storage system to the second storage 30system, wherein the data access request is for a first storage unit in the first storage system, and wherein the first storage unit is a secondary 36Attorney Docket No.: 1003-932 storage unit, and the data access request being processed by a second storage unit in the second storage system associated with the first storage unit, the second storage unit being a primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, data is replicated on both a source and target storage device using a splitter.).
Consider claim 25, Elliot, IV et al. discloses an apparatus for managing a storage unit access, comprising: a processor; and a memory coupled to the processor, the memory having instructions stored therein, the instructions, when executed by the processor, causing the apparatus 10to: transmit a data access request to a first storage unit in a first storage system, wherein the first storage unit is a secondary storage unit, and wherein the data access request is forwarded to a second storage unit in a second storage system associated with the first storage unit via a 15redirection link from the first storage system to the second storage system, the second storage unit being a primary storage unit, and receive an acknowledgment for the data access request from the first storage system (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, data is replicated on both a source and target storage device using a splitter. Acknowledgments are also used.).
Consider claim 26, Elliot, IV et al. discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions to process a storage unit access in a first storage system; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: receiving a data access request which is from a host system and for a first 25storage unit in the first storage system, wherein the first storage unit is a secondary storage unit; and the data access request being forwarded to a second storage unit in a second storage system associated with the first storage unit via a redirection link from the first storage system to the second storage system, wherein the second 30storage unit is a primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, data is replicated on both a source and target storage device using a splitter.).
Consider claim 27, Elliot, IV et al. discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions to process a data access request in a second storage system; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:  5receiving a data access request forwarded by a first storage system via a redirection link from the first storage system to the second storage system, wherein the data access request is for a first storage unit in the first storage system, and wherein the first storage unit is a secondary storage unit; and the data access request being processed by a second storage unit in the 10second storage system associated with the first storage unit, the second storage unit being a primary storage unit (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, data is replicated on both a source and target storage device using a splitter.).
Consider claim 28, Elliot, IV et al. discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions to manage a storage unit access; the set of 15instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: transmitting a data access request to a first storage unit in a first storage system, wherein the first storage unit is a secondary storage unit, and wherein the data access request is forwarded to a second storage unit in a second storage 20system associated with the first storage unit via a redirection link from the first storage system to the second storage system, the second storage unit being a primary storage unit; and receiving an acknowledgment for the data access request from the first storage system (abstract, Col. 4 lines 13-34, Col. 6 lines 42-47, Col. 8 lines 5-15, Col. 10 lines 26-46, Col. 11 lines 19-46, Col. 12 lines 52-58, data is replicated on both a source and target storage device using a splitter. Acknowledgments are also used.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136